DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        LESLIE ALLISON RICCI,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1206

                               [June 2, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Dan L. Vaughn, Judge; L.T. Case Nos.
312017CF001343C and 312020CF001399A.

  Leslie Allison Ricci, Quincy, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and LEVINE, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.